DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species II in the reply filed on 6/6/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7, 14, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the step of punching out a portion of an outermost layer of the first object" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the arithmetic average surface roughness of the distal end face portion " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 was amended on 6/6/22 to delete “wherein at least condition B is met”.  Claim 7 requires “wherein at least a distal end face portion of the connector has a macroscopic surface roughness”.  It appears claim 7 is intended to further limit condition B.  However, it is unclear (and particularly in view of the amendment) if claim 7 only further limits claim 1 when condition B. is fulfilled or if claim 7 not only further limits condition B. when condition B. is fulfilled but is intended to positively require condition B. is one of the conditions of claim 1 that is fulfilled?
Claim 14 recites the limitation "the first pressing force" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the first outer building layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the material of the first object" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10-15, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Van Laeken (U.S. Patent 6,153,035) in view of Blacket et al. (WO 2015/107350) and optionally further Aeschlimann et al. (U.S. Patent Application Publication 2005/0126680).  Additionally, claims 1-3, 5-7, 10-15, 20-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Van Laeken in view of Torriani et al. (U.S. Patent Application Publication 2011/0272078) and optionally further Aeschlimann.  
Van Laeken discloses a method of anchoring a connector in a first object, wherein the connector (10) comprises thermoplastic material in a solid state, the method comprising (i.e. comprising is open-ended and does not exclude additional unrecited elements or steps see MPEP 2111.03) the steps of: - bringing the connector into physical contact with the first object (76), - rotating the connector relative to the first object around a proximodistal rotation axis (23) and exerting a relative force (and regarding claim 2 wherein the relative force is a pressing force) by the connector onto the first object, and - stopping rotation of the connector anchoring the connector relative to the first object wherein the rotating and pressing force “causes friction for fusion” of the thermoplastic material considered rotating the connector relative to the first object around a proximodistal rotation axis and exerting a relative force by the connector onto the first object, until a flow portion of the thermoplastic material of the connector becomes flowable and flows relative to the first object and stopping rotation of the connector, whereby the flow portion anchors the connector relative to the first object (Figures 1-3 and 8-10 and Column 3, lines 5-31 and Column 4, lines 47-67).  Alternatively, in the event it is somehow considered Van Laeken does not necessarily teach “until a flow portion of the thermoplastic material of the connector becomes flowable and flows relative to the first object” and “whereby the flow portion anchors the connector relative to the first object” the following optional rejection is made.  It is well understood by one of ordinary skill in the art the rotating and pressing force “causes friction for fusion” of the thermoplastic material comprises a flow portion of the thermoplastic material of the connector becomes flowable (e.g. melts) and flows relative to the first object (and including a deep penetration into the first object) whereby the flow portion (after cooling) anchors the connector relative to the first object as evidenced by Aeschlimann (Figures 3 and 8 and Paragraphs 0006, 0014-0016, 0020, 0042, 0044, and 0046).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the rotating and pressing force “causes friction for fusion” of the thermoplastic material as taught by Van Laeken comprises rotating the connector relative to the first object around a proximodistal rotation axis and exerting a relative force by the connector onto the first object, until a flow portion of the thermoplastic material of the connector becomes flowable and flows relative to the first object and stopping rotation of the connector, whereby the flow portion (after cooling) anchors the connector relative to the first object as is that what is well understood by one of ordinary skill in the art as the result of the rotating and pressing force “causes friction for fusion” of the thermoplastic material as evidenced by Aeschlimann.
As to the limitations in claim 1 of “wherein at least one of the following conditions is fulfilled: A. the connector is shaped so that a distal-most end thereof is different from a contact point on the proximodistal rotation axis and forms at least one of: a saw-tooth structure and an abrasive area; B. a portion of the connector has a macroscopic surface roughness” and claims 6 and 7, Van Laeken teaches the connector is shaped so that a lower distal-most end thereof (distal-most end of 26) is different from a contact point on the proximodistal rotation axis (e.g. different from a contact point on the upper-most end of the proximodistal rotation axis 23 as shown in Figure 1 and/or different from a contact point on the upper-most end of a threaded plug of the connector 10 received in the sleeve 30 of the connector through which the proximodistal rotation axis extends as described at Column 3, lines 25-30).  Van Laeken does not expressly teach the distal-most end forms a saw-tooth structure.  Van Laeken teaches the distal-most end forms a blade structure without teaching away from a saw-tooth blade structure wherein it is known in the same art the distal-most end forms a blade structure forms a saw-tooth blade structure to alter the aggressiveness of the cutting action to be more resistant to wear or deformation as taught by Blacket (Figure 20 and Page 36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the blade structure taught by Van Laeken forms a saw-tooth blade structure not only as a simple substitution of one known blade structure to yield predictable results but optionally to alter the aggressiveness of the cutting action to be more resistant to wear or deformation as taught by Blacket.  Regarding claims 6 and 7, claim 1 only requires at least one of conditions A. and B. is fulfilled wherein Van Laeken as modified by Blacket and optionally further Aeschlimann fulfill condition A. so that because claims 6 and 7 only further limit claim 1 when the condition B. is fulfilled (see the 35 USC 112 rejection above) and none of claims 1, 6, and 7 (appear to) expressly and positively require condition B. is fulfilled Van Laeken as modified by Blacket and optionally further Aeschlimann meet that required by claims 1, 6, and 7 as currently drafted wherein condition A is fulfilled.
Alternatively, as to the limitations in claim 1 of “wherein at least one of the following conditions is fulfilled: A. the connector is shaped so that a distal-most end thereof is different from a contact point on the proximodistal rotation axis and forms at least one of: a saw-tooth structure and an abrasive area; B. a portion of the connector has a macroscopic surface roughness” and claims 6 and 7, Van Laeken does not expressly teach a portion of the connector has a macroscopic surface roughness.  It is known in the same art a thermoplastic distal end face portion (3.1) of the connector (3) to contact the first object (at 1.1 and 1.2) has a macroscopic surface roughness (e.g. of ridges tapering to an edge) as an energy director to assist the friction in initiating the liquefying of the thermoplastic material as taught by Torriani (Figures 1a and 1b and Paragraphs 0015 and 0049).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the thermoplastic distal end face portion of the connector (the entire face of which contact the first object) taught by Van Laeken has a macroscopic surface roughness (e.g. of ridges tapering to an edge) as an energy director to assist the friction in initiating the liquefying of the thermoplastic material as taught by Torriani.  Regarding claim 6, Torriani does not expressly teach a/the average surface roughness of the distal end face portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the average surface roughness of the distal end face portion taught by Van Laeken as modified by Torriani and optionally further Aeschlimann is determined to result in that effective to assist the friction in initiating the liquefying of the thermoplastic material as directed by Torriani such as the arithmetic average surface roughness of the distal end face portion is at least 20 µm, it being noted there is no evidence of record showing the claimed range is critical and Van Laeken and Torriani do not teach away from the claimed range (See MPEP 2144.05).
Regarding claim 3, at least a region of the first object taught by Van Laeken, in which region the flow portion flows, comprises non-liquefiable (during the rotating and pressing force/not liquefiable under the conditions that apply during the process) material such as glass fibers, metal foil, etc. (Column 1, lines 22-30).
Regarding claim 5, Van Laeken as modified by Blacket or Torriani and optionally further Aeschlimann teach a/the step of punching out a portion of an outermost layer of the first object at an initial rotation stage while the connector is rotated (Figure 8 and Column 4, lines 50-52).
Regarding claims 10 and 11, Van Laeken teaches the first object is a lightweight structural panel considered a building element having a first building layer (78 of glass fiber reinforced plastic), an interlining layer (82 of a honeycomb core), and a second building layer (90 of glass fiber reinforced plastic), wherein the first building layer and the second building layer are each thinner and more dense than the interlining layer (i.e. glass fiber reinforced plastic is less dense than honeycomb and including as evidenced by applicants use of the same in the instant invention see page 26, lines 14-19 of the instant invention).  
Regarding claim 12, Van Laeken as modified by Blacket or Torriani and optionally further Aeschlimann teach a step of: by the action of the rotation and/or the relative force, displacing a portion of the first building layer with respect to the interlining layer (Figure 8 and Column 4, lines 50-52 and forming a hole through the first building layer).
Regarding claim 13, Van Laeken as modified by Blacket or Torriani and optionally further Aeschlimann teach the step of applying the relative force to displace the portion of the first building layer comprises displacing the portion towards a distal direction (i.e. rotated and forced downward see Column 4, lines 50-52), thereby causing material of the interlining distally of the portion to be compressed (as necessarily occurs from Figure 8 to Figure 9 of Van Laeken and optionally further as taught by Aeschlimann see paragraph 0016).
Regarding claim 14, rotating and forcing the connector downward to form a hole as taught by Van Laeken as modified by Blacket or Torriani and optionally further Aeschlimann necessarily causes the portion to be punched out by the effect of the first pressing force (Figures 8 and 9).
Regarding claim 15, rotating and forcing the connector downward to form a hole as taught by Van Laeken as modified by Blacket or Torriani and optionally further Aeschlimann necessarily causes a/the first outer building layer to be pierced as a result of the application of the relative force at the location where the connector is in physical contact with the first object or in a vicinity thereof.  
Regarding claim 20, the connector taught by Van Laeken has a region (18) with a cross section that continually increases towards proximally, and wherein during the step of rotating, this region is pressed into the first object.  
Regarding claim 21, the region (18) taught by Van Laeken as modified by Torriani and optionally further Aeschlimann has a structure of ribs and grooves (i.e. grooves between each pair of ridges/ribs).
Regarding claim 22, the connector taught by Van Laeken as modified by Torriani and optionally further Aeschlimann has a weakening feature of ridges tapering to an edge, and wherein the step of rotating is carried out until the connector collapses at the location of the weakening feature, i.e. the edge begins to melt and is pressed into the first object as taught by Torriani (Paragraph 0049), for enhancing a flow of the flow portion towards radially outwardly (as a function of the pressing further comprising rotating the weakening feature). 
Regarding claim 24, the first object taught by Van Laeken comprises a structure of fibers, plastic, and honeycomb, and the flow portion is caused to flow distally into the structure of fibers, plastic, and honeycomb.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Van Laeken, Blacket and optionally further Aeschlimann as applied to claims 1-3, 5-7, 10-15, 20, and 24 above, and further in view of Smith et al. (U.S. Patent Application Publication 2009/0072086).  Additionally, claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Van Laeken, Torriani and optionally further Aeschlimann as applied to claims 1-3, 5-7, 10-15, 20-22, and 24 above, and further in view of Smith.  
Van Laeken as modified by Blacket or Torriani and optionally further Aeschlimann above teach all of the limitations in claim 18 except for a specific teaching a/the material of the first object is a non-woven fiber material wherein Van Laeken teaches glass fiber reinforced plastic without requiring the glass fiber is in a particular form wherein conventional form for the glass fiber is non-woven as evidenced by Smith (Paragraph 0007).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the glass fiber material of the first object taught by Van Laeken as modified by Blacket or Torriani and optionally further Aeschlimann is non-woven fiber material as is the conventional and predictable form as evidenced by Smith.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Van Laeken, Blacket and optionally further Aeschlimann as applied to claims 1-3, 5-7, 10-15, 20, and 24 above, and further in view of Aeschlimann.  Additionally, claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Van Laeken, Torriani and optionally further Aeschlimann as applied to claims 1-3, 5-7, 10-15, 20-22, and 24 above, and further in view of Aeschlimann.  
Van Laeken as modified by Blacket or Torriani and optionally further Aeschlimann above teach all of the limitations in claim 19 except for a specific teaching the connector is pressed into the first object prior to an onset of the rotation wherein Van Laeken does not teach away from the connector is pressed into the first object prior to an onset of the rotation.  It is known in the same art the connector (30) is pressed into the first object (41-44) without assist in the form of a rotation (see 4a) and 4b) of Figure 4) prior to an onset of the rotation/mechanical excitation (12 and 4c) of Figure 4) for melting including rotation as taught by Aeschlimann (Figure 4 and Paragraphs 0014 and 0042).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the connector taught by Van Laeken as modified by Blacket or Torriani and optionally further Aeschlimann is pressed into the first object prior to an onset of the rotation as is one known order for predictably pressing and rotating the connector as evidenced by Aeschlimann.
Claims 6, 7, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Van Laeken, Blacket and optionally further Aeschlimann as applied to claims 1-3, 5-7, 10-15, 20, and 24 above, and further in view of Clinch et al. (U.S. Patent 8,550,759).  Additionally, claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Van Laeken, Torriani and optionally further Aeschlimann as applied to claims 1-3, 5-7, 10-15, 20-22, and 24 above, and further in view of Clinch.  
Regarding claim 21, Van Laeken as modified by Blacket and optionally further Aeschlimann above teach all of the limitations in claim 21 except for a specific teaching the region (18) has a structure of ribs and grooves (regarding Van Laeken as modified by Torriani and optionally further Aeschlimann claim 21 is further rejected herein in the event it is somehow considered Van Laeken as modified by Torriani and optionally further Aeschlimann does not necessarily teach the limitation) wherein it is known in the same art the region (3.2) has a structure of ribs and grooves/recesses as a wall anchoring portion as taught by Clinch (Figures 3A and 3B and Column 7, lines 26-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the region (18) taught by Van Laeken as modified by Blacket or Torriani and optionally further Aeschlimann has a structure of ribs and grooves as a wall anchoring portion as taught by Clinch.
Regarding claim 7, Van Laeken as modified by Blacket and Clinch and optionally further Aeschlimann teach at least a distal end face portion (18) of the connector has a macroscopic surface roughness.
Regarding claim 6, Clinch does not expressly teach a/the average surface roughness of the distal end face portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the average surface roughness of the distal end face portion taught by Van Laeken as modified by Blacket and Clinch and optionally further Aeschlimann is determined to result in that effective to anchor the connector as directed by Clinch such as the arithmetic average surface roughness of the distal end face portion is at least 20 µm, it being noted there is no evidence of record showing the claimed range is critical and Van Laeken and Clinch do not teach away from the claimed range (See MPEP 2144.05).
Regarding claim 22, the connector taught by Van Laeken as modified by Blacket and Clinch and optionally further Aeschlimann has a weakening feature of ridges, and wherein the step of rotating is carried out until the connector collapses (i.e. breaks down by melting) at the location of the weakening feature, i.e. the ridges melt and are pressed into the first object as depicted by Clinch (Figure 3B), for enhancing a flow of the flow portion towards radially outwardly (as a function of the pressing further comprising rotating the weakening feature and see Figure 3B of Clinch).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746